 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 610Nor-Cal Beverage Company, Inc. and Warehouse-men™s Union Local 17, International Longshore and Warehouse Union, AFLŒCIO.  Case 20ŒCAŒ28556 January 31, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On February 12, 1999, Administrative Law Judge Jay R. Pollack issued the attached decision. The General Counsel filed exceptions and a supporting brief, and the Respondent filed a brief in opposition. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. For the reasons set forth below, we reverse the judge™s dismissal of the complaint allegations and find that the Respondent violated Section 8(a)(3) and (1) by issuing a warning notice to employee Tom Gould for calling an-other employee a ﬁscab.ﬂ The Respondent operates facilities at several locations, including West Sacramento and Stockton, California. At all times relevant, the Respondent™s West Sacramento transportation and warehouse employees were repre-sented by the Nor-Cal Employees Union (the Nor-Cal Union). The employees at the Stockton facility were rep-resented by a local of the International Brotherhood of Teamsters. In early 1998,1 International Longshore and Ware-house Union Local 17 (ILWU) unsuccessfully attempted to replace the Nor-Cal Union as the bargaining represen-tative for the West Sacramento employees. Tom Gould, a driver at that facility, was one of the leaders of the ILWU campaign. At the time of the election, which was held in March, Gould had 12 years™ seniority at Nor-Cal and had never received a warning for misconduct. On or about May 18, 2 months after the election, the Stockton drivers represented by the Teamsters voted to strike. The following day, the Teamsters set up a picket line at the Stockton facility. In response, Mike Wood, the Respondent™s West Sacramento transportation manager, informed the West Sacramento drivers that they would be required to cross the picket line. The drivers, includ-ing Gould and another driver named Chris Dugan, then discussed the situation among themselves. In these con-versations Gould expressed support for the strikers, while Dugan criticized them and indicated that he looked for-ward to crossing the picket line. At one point Dugan also indicated that he considered crossing the picket line to be part of his job. In response to that remark, Gould said something to the effect of ﬁOh, that™s bullshit,ﬂ and the conversation ended. Either during that conversation or shortly afterward, Gould and Dugan had another ex-change in which Gould either said that Dugan was a ﬁscabﬂ or indicated that he would be a ﬁscabﬂ if he crossed the picket line.                                                                                                                      1 All dates are in 1998. Later that day, while they were both driving trucks on the road, Gould and Dugan had another conversationŠinitiated by DuganŠover their two-way radios on the subject of the Teamsters strike. Gould indicated that he thought Dugan ought to ﬁhave a problemﬂ with crossing the Stockton picket line, but Dugan again indicated that he looked forward to doing so. At the start of work the following morning, Dugan, another driver named Greg Reyes, and Gould converged on the timeclock to punch in at the same time. Gould said, ﬁOh, here™s the company™s favorite scabs,ﬂ or made a similar remark containing the word ﬁscab.ﬂ Neither Dugan nor Reyes responded to the comment. Shortly afterward, however, Dugan told Transportation Manager Wood that Gould had called him a scab.  Dugan did not indicate to Wood that he had felt physically threatened by Gould on either occasion when Gould used the term.2 Wood reported what Dugan had told him to Lisa La-Cross, the Respondent™s human resources director, and at her instruction Wood questioned Reyes, who confirmed that Gould had applied the word ﬁscabﬂ to Dugan and Reyes. LaCross and Wood then decided to give Gould a writ-ten warning, which Gould received shortly afterward. The warning notice characterized Gould™s offense as ﬁharassment to fellow employeeﬂ and stated that ﬁ[c]ontinues [sic] harassment will result in suspension including up to termination.ﬂ The Respondent contends that the warning notice was justified under its written no-harassment policy.3 The judge found that calling a fellow employee a ﬁscabﬂ was not, in itself, protected conduct under the Act, as the General Counsel had contended. In the judge™s view, the authorities cited on this point by the  2 At the hearing, Gould testified without contradiction that he used the word ﬁscabﬂ in a ﬁnon-threateningﬂ manner, and Dugan admitted that he did not feel that he was ﬁabout to get into a fightﬂ on either occasion when Gould called him a scab. Although Gould testified at one point that he had used the word ﬁscabﬂ ﬁtwo or threeﬂ times in conversation with Dugan, his and Dugan™s own testimony specify only two such occasions. 3 The Respondent™s antiharassment policy states:  Nor-Cal Beverage Co. has zero tolerance for harassment.  Based [sic] upon race, color, religion, sexual preference, national origin, marital status, physical disability, age or any other protected status categories and conditions.  If you believe that you are involved in any type of harassment by a co-worker, customer, or management employee you should report this to your supervisor or the Human Resources Director immediately.  If it is determined that harassment has occurred, appro-priate discipline will be imposed.  Our work place is for work and it is our goal to provide a work place free from tension caused by harass-ment. 330 NLRB No. 91  NOR-CAL BEVERAGE CO. 611General Counsel, including 
Linn v. Plant Guard Workers 
Local 114
, 383 U.S. 53 (1966), 
Letter Carriers v. Austin
, 418 U.S. 264 (1974), 
Republic Aviation Corp. v. NLRB
, 324 U.S. 793 (1945), and 
Escanaba Paper Co
., 314 NLRB 732 (1994), enfd. 73 F.3d 74 (6th Cir. 1996), pro-
tect only the wearing of union insignia and hold that ﬁan 
employee engaged in Section 7 activity, such as organiz-

ing or striking, does not lose the protection of the Act by 
using the word ‚scab™ or other language which might be 
offensive in another context.
ﬂ In the judge™s view, these 
authorities ﬁdo not establish the right of an employee to 
call another employee a ‚scab™ or any other name [and] 
do not establish the right of employees to confront fellow 
employees at work.ﬂ 
The judge acknowledged that Gould might have been 
engaged in protected activity when discussing the Team-

sters strike, but observed that Dugan was similarly pro-
tected and implicitly equated Gould™s use of the word 
ﬁscabﬂ with harassment and disruption of the workplace. 
In addition, the judge found that Wood ﬁtook what he 
believed were reasonable precautions under the anti-

harassment policy to prevent a physical confrontation 
between the two employees.ﬂ 
The judge also found that the General Counsel failed 
to establish that the Respondent™s action in issuing the 

warning notice was motivated by Gould™s previous 
ILWU activities, under the test established in 
Wright 
Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982). 
For the following reasons, we disagree with the judge 
and find that the Respondent violated Section 8(a)(3) and 
(1) of the Act in issuing the warning notice to Gould. 
The critical flaw in the judg
e™s analysis is that he 
failed to give any weight to the context in which Gould 
used the term ﬁscab.ﬂ In both of the conversations be-
tween Gould and Dugan in which Gould used the word 
ﬁscab,ﬂ Gould was attempting to engender support 
among his fellow employees for the Teamsters strike and 
to induce them to honor the T
eamsters picket line. It is 
well established, and we find, that such attempts consti-

tute union activity protected under Section 7 of the Act. 
Signal Oil & Gas Co
., 160 NLRB 644, 649 (1966), enfd. 
390 F.2d 338 (9th Cir. 1968); 
Coors Container Co
., 238 
NLRB 1312, 1319Œ1320 (1978), enfd. 628 F.2d 1283 
(10th Cir. 1980)
.4  In light of this finding, the issue is not, as the judge 
characterized it, whether the use of the word ﬁscabﬂ is 
protected under the Act, but rather whether Gould™s use 
of the word ﬁscabﬂ in the cour
se of his protected activity 
removed him from the Act™s protection. 
In Linn, as the judge noted, 
the Supreme Court en-
dorsed the Board™s expansive definition of protected Sec-
                                                          
                                                           
4 Contrary to the judge™s analysis, 
the fact that Dugan was also en-gaged in protected activity in expressing his opposition to the Team-
sters strike in no way diminishes or
 affects the protection afforded to 
Gould™s activities by the Act. 
tion 7 activity with respect to
 free expression. The Court 
noted with approval that the Board has allowed ﬁwide 
latitude to the competing parties,ﬂ and that ﬁthe Board 
has concluded that epithets such as ‚scab™ . . . are com-
monplace in these struggles and 
[are] not so indefensible 
as to remove them from the protection of Section 7.ﬂ
  383 U.S. at 60Œ61 (emphasis added).  In 
Letter Carriers 
v. Austin
, the Court reaffirmed th
at although ﬁthe word 
[‚scab™] is most often used as an insult or epithet . . . fed-

eral law gives a union license
 to use intemperate, abu-
sive, or insulting language without fear of restraint or 
penalty if it believes such rhetoric to be an effective 
means to make its point. Indeed . . . [the] use of this par-
ticular epithet is common parlance in labor disputes.ﬂ 
418 U.S. at 283. See also 
Dreis & Krump Mfg. Co.
, 544 
F.2d 320 (7th Cir. 1976); 
NLRB v. Thor Power Tool Co.
, 351 F.2d 584, 587 (7th Cir. 1965).  
Here, Gould™s use of the word ﬁscabﬂ was used in con-
versations with a fellow employee and was unaccompa-
nied by any threat or physi
cal gestures or contact. In 
these circumstances, and in 
light of the precedent cited 
above, we find that Gould™s use of the word ﬁscabﬂ does 

not, in and of itself, deprive him of the protection of the 
Act. It follows therefore that the Respondent could not 

lawfully discipline Gould for use of that word and that 
the warning notice violated S
ection 8(a)(3) and (1) of the 
Act.5 We further find, contrary to the judge, that the 
Wright 
Line analysis is not appropriately applied in this case. Neff-Perkins Co.
, 315 NLRB 1229 fn. 2 (1994); 
Mast 
Advertising & Publishing
, 304 NLRB 819 (1991). The 
Wright Line
 analysis is appropriately used in resolving 
cases alleging violations which turn on motivation. Spe-
cifically, the analysis is used in dual motive situations, 
first to determine whether the employee™s union or other 
protected activity was a motivating factor in the respon-
dent™s discipline of the employee and then to determine 
whether the respondent would have taken the same ac-
tion even in the absence of su
ch activity.  Here, however, 
the causal connection between Gould™s protected activ-

ity, during the course of which he used the word ﬁscab,ﬂ 
and the warning notice is undi
sputed. The only issue is 
whether that activity lost its protection under the Act 

because he used the word ﬁscab.ﬂ Once that is decided in 
 5 We disagree with our dissenting colleague™s suggestion that 
Gould™s use of the word ﬁscabﬂ can properly be likened to throwing a 
rock at employee Dugan in the context of their exchanges about picket-
line crossing.  While we agree with our colleague that employees enjoy 
Sec. 7 rights both to engage in a
nd refrain from supporting a union, we 
fail to see how an employer™s punishment of an employee™s exercise of 

either right can be justified by an assertion that language used by the 
employee in the course of exercising that right, although nonthreaten-
ing, was viewed as ﬁharassmentﬂ 
by another employee who disagreed 
with him.  The point is that the Act prohibits an employer from punish-
ing an employee™s expression of 
either prounion or antiunion views 
unless they are manifested in a ma
nner that exceeds the protection of 
the Act; and, as explained above, that is not the case here. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 612the negative, the inquiry ends.  Given the nexus between 
Gould™s use of the word ﬁsca
bﬂ and his protected activ-
ity, the Respondent can rely on no independent motive to 

legitimate Gould™s discharge.  Thus, the judge errone-
ously considered evidence of the Respondent™s prior ap-
plication of its no-harassment policy.
6  The judge similarly erred in giving weight to the Gen-
eral Counsel™s failure to establish a nexus between 

Gould™s warning notice and his prior activities in support 
of the ILWU. In light of the undisputed nexus between 
the warning notice and his union activities in support of 
the Teamsters, the presence 
or absence of an additional 
nexus between the warning notice and Gould™s activities 

on behalf of the ILWU does not affect our decision in 
this case. In sum, we find that Gould, in his conversations with 
Dugan, was engaged in union activity protected under 

the Act, that Gould did not lose the protection of the Act 
by use of the word ﬁscab™ in
 the course of those conver-
sations, and that the Respondent issued a warning notice 

to Gould because of his union activity. Accordingly, we 
find that the Respondent™s issuance of the warning notice 
to Gould violated Section 8(a)(3) and (1) of the Act. 
ORDER The National Labor Relations Board orders that the 
Respondent, Nor-Cal Beverage Company, Inc., West 
Sacramento, California, its 
officers, agents, successors, 
and assigns, shall 
1. Cease and desist from 
(a) Issuing a warning notice against any employee un-
der its no-harassment policy for his support of the Inter-
national Brotherhood of Teamsters or any other labor 
organization. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful warning no-
tice previously issued to employee Tom Gould, and 

within 3 days thereafter notify him in writing that this 
has been done and that the previous issuance of the warn-
ing notice will not be used against him in any way. 
(b) Within 14 days after service by the Region, post at 
its West Sacramento facility copies of the attached notice 
                                                          
                                                           
6 In any event, we note that the fo
ur cited instances in which the Re-spondent previously applied its no-
harassment policy are distinguish-
able from the instant case. Specifical
ly, in those previous instances, the 
harassment involved a member of a 
class protected under title VII, and 
the harassment was directly related to that member™s class. Further, 
there was uncontradicted testimony that the Respondent™s employees 
are generally not disciplined for 
using offensive words toward each 
other. 
marked ﬁAppendix.ﬂ
7  Copies of the notice, on forms 
provided by the Regional Director for Region 20, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-

dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since May 21, 1998.  
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HURTGEN
, dissenting. 
Contrary to my colleagues, I would affirm the judge™s 
dismissal of the complaint.  I find no violation of the Act 
in the Respondent™s issuance of a warning to employee 
Tom Gould for his conduct. 
As fully recounted by the j
udge and my colleagues, the 
Respondent issued a warning to Gould after he had two 

confrontations with fellow employee Chris Dugan.  In 
those confrontations, Gould referred to Dugan as a 
ﬁscab.ﬂ  Further, in the latte
r confrontation, Gould also 
referred to another employee as a ﬁscab.ﬂ  Dugan com-
plained to management about the incident. 
I assume arguendo that Gould was engaged in pro-
tected activity in speaking to Dugan.  That is, Gould was 
arguing to Dugan that Dugan should honor a picket line 
at another of Respondent™s facilities. 
However, Respondent did not discipline Gould for that 
activity.  According to my colleagues, Respondent disci-
plined Gould for use of the wo
rd ﬁscab.ﬂ  That is, absent 
that use of the word, Gould would not have been disci-
plined. 
As noted above, I have assumed arguendo that the 
word ﬁscabﬂ was used in the context of Section 7 activ-

ity.  However, the fact that conduct occurs in the context 
of Section 7 activity does not immunize the conduct from 
discipline.  For example, a ro
ck thrown from a picket line 
does not immunize the rock-thrower from discipline.  
The issue is one of balancing the Section 7 context in 
which the conduct occurs against the Employer™s interest 
in protecting against the conduct. 
 7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 NOR-CAL BEVERAGE CO. 613In striking that balance, I 
note that, in the present-day 
U.S. workplace, we have rightfully become sensitive to 
the need to protect employ
ees from harassment.  We 
have done so to protect the interests of employees and to 
guard against the growing menace of workplace violence 
that can be engendered by such harassment. 
Respondent here has a policy reflecting these societal 
interests.
8  Clearly, Gould™s conduct offended that policy.  
Dugan was exercising his Section 7 right to refrain from 
union activity.  In the words of Respondent™s policy, 

Dugan fell within a ﬁprotected
 status category.ﬂ  He was harassed for having done so, and he complained to man-
agement.  Thus, the issue in this case is whether the Na-
tional Labor Relations Act (the NLRA) forbids Respon-
dent from exercising a lawful
 policy that reflects a socie-tal need.  In my judgment, 
the NLRA does not do so.  
Phrased differently, the NLRA does not require Respon-
dent to stand idly by when an employee complains about 
harassment. 
The cases cited by my colleagues, 
Linn
 and Letter Carriers, do not require a different result.  Those cases 

do not involve an employer™s
 antiharassment policy.  The 
issue in those cases is whether, and to what extent, 

speech that is used in the context of a labor dispute can 
be attacked as libelous.  The Supreme Court held that, in 
the interests of free expression, the libel action would 
have to be based on a showing of malice.  That is, the 
Government (acting through its courts) cannot interfere 
with speech, unless that spee
ch is malicious.  By con-
trast, the instant case involv
es a private employer, acting 
under a legitimate antiharassment policy, who issues a 

warning to protect his workplace and his employees.  In 
my view, an employer is privileged to act in this fashion.  
And, contrary to my colleagues, I do not think that the 
employer must withhold corrective action until the har-
assment escalates into physical violence. 
Based on all of the above, I dissent. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
                                                          
                                                           
8 See fn. 3 of majority opinion for the text of that policy. 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT issue a warning notice against any em-
ployee under our no-harassment policy for his support of 
the International Brotherhood of Teamsters or any other 
labor organization. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from 
the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful warning notice issued to Tom Gould on May 21, 
1998, and 
WE WILL
, within 3 days thereafter, notify him 
in writing that this has been done, and that the warning 
notice has been withdrawn and will not be used against 
him in any way. 
 NOR-CAL BEVERAGE COMPANY
, INC.  Jill H. Coffman, Esq.,
 for the General Counsel.
 Dennis Murphy, Esq. (Murphy, 
Austin, Adams & Schoenfeld)
, of Sacramento, California, 
for the Respondent-Employer. 
DECISION STATEMENT OF THE 
CASE JAY R. POLLACK
, Administrative Law Judge. I heard this 
case in trial at Sacramento, California, on March 24 and 25, 
1998.  On June 30, 1998, Warehousemen™s Union Local 17, 
International Longshore and Warehouse Union, AFLŒCIO (the 
ILWU) filed the charge in Case 20ŒCAŒ28556 alleging that 
Nor-Cal Beverage Company, Inc. (Respondent or the Em-
ployer) committed certain violations of Section 8(a)(3) and (1) 
of the National Labor Relations Act (the Act). On September 
30, the ILWU filed the first am
ended charge.  On September 
30, 1998, the Regional Director for Region 20 of the National 
Labor Relations Board issued a complaint and notice of hearing 
against Respondent alleging that Respondent violated Section 
8(a)(3) and (1) of the Act.  On October 30, 1998, the Regional 
Director issued an amended complaint.  Respondent filed 
timely answers to the complaints, denying all wrongdoing. 
All parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to
 examine and cross-examine witnesses, and to file briefs.  On the entire record, from my 
observation of the demeanor of the witnesses,
1 and having con-
sidered the posthearing briefs of the parties, I make the follow-ing FINDINGS OF FACT 
 I. JURISDICTION
 Respondent is a corporation with offices and a principal 
place of business located in West Sacramento, California, 
 1 The credibility resolutions here have
 been derived from a review of 
the entire testimonial record and exhi
bits, with due regard for the logic 
of probability, the demeanor of the 
witnesses, and the teachings of 
NLRB v. Walton Mfg. Co.
, 369 U.S. 404, 408 (1962).  As to those wit-
nesses testifying in contradiction to
 the findings herein, their testimony 
has been discredited, either as ha
ving been in conflict with credited 
documentary or testimonial evidence 
or because it was in and of itself 
incredible and unworthy of belief.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 614where it is engaged in the manu
facture and distribution of soft 
drinks and bottled water. Re
spondent has a manufacturing, 
bottling and canning facility at West Sacramento; and it has 
distribution and sales facilities in West Sacramento, Vacaville, 
Merced, Stockton, Loomis, Di
amond Springs, and South Lake 
Tahoe.  During the 12 months ending December 31, 1997, Re-

spondent sold and shipped products valued in excess of 
$50,000 directly to customers locat
ed outside the State of Cali-
fornia.  Accordingly, Respondent 
admits and I find that it is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
Respondent admits and I find that the ILWU is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES
 A. Background and Issues 
As stated above, Respondent has a manufacturing, bottling, 
and canning facility at West Sacr
amento; and it has distribution 
and sales facilities in West Sacramento, Vacaville, Merced, 
Stockton, Loomis, Diamond Spri
ngs, and South Lake Tahoe.  
With the exception of the Stoc
kton and Merced facilities, Re-
spondent™s transportation and warehouse employees have been 
represented by the Nor-Cal Employee™s Union (the Nor-Cal 
Union) for about 40 years.  The employees at the Stockton 
facility were represented by a local of the Teamsters Union for 
about 35 years.  The employees at the Merced facility were not 
represented by any union. 
During January 1998, the ILWU filed a representation peti-
tion with the Board seeking to 
represent Respondent™s transpor-
tation and warehouse employees at
 the Employer™s West Sac-
ramento, Vacaville, Diamond Springs, Loomis, and South Lake Tahoe facilities.  A representa
tion election was held on March 
10 and 11, 1998.  A majority of the employees voted for the 
Nor-Cal Union and subsequently the Nor-Cal Union was certi-
fied as the exclusive bargaining representative of the transpor-
tation and warehouse employees at
 the five locations listed 
above.  It is undisputed that 
Respondent™s management consid-
ered the election results as a ﬁwinﬂ for the company. 
Employee Tom Gould, a trans
portation driver at the West 
Sacramento facility, had been active in the ILWU™s organizing 
campaign and had as acted as an observer for the ILWU at the 
Board-conducted election.  The 
General Counsel alleges that 
Respondent issued a disciplinary warning to Gould in retalia-
tion for his union activities.  Th
e General Counsel also alleges 
that Respondent™s discipline of Gould independently violates 
Section 8(a)(1) of the Act because the Employer disciplined 
Gould for calling another employee a ﬁscabﬂ (conduct which 
the General Counsel alleges is protected by the Act). 
On March 11, Gould was present as an observer for the 
ILWU when the representation el
ection ballots were counted.  
Gould testified that after the ta
lly of ballots, Respondent™s co-
owner, Roy Grant Deary, said in a low voice the words ﬁfuck-

ing assholes,ﬂ as Gould, empl
oyee Timothy Johnsen, and Jerry 
Martin, ILWU representative, were walking out of the building.  

Grant Deary denied making such a statement.  The General 
Counsel offered the testimony of Johnsen and Martin corrobo-
rating Gould™s testimony.  Resp
ondent offered the testimony of 
four other witnesses who did not hear the remark.  I credit 

Gould™s testimony because on the very next workday Gould 
reported the comment to hi
s supervisor, Mike Wood. After Gould reported Grant D
eary™s remark to him, Wood 
reported his conversation with G
ould to Lisa LaCross, Respon-dent™s human resources manager.  LaCross told Wood that 
Wood should document Gould™s complaint in accordance with 
Respondent™s antiharassment policy.
2  Wood wrote out a form and submitted it to LaCross.  Gould did not want to pursue the 
matter any further and Grant Deary, apparently denied making 
the remark.
3  LaCross, therefore, dropped the matter. 
On or about May 18, Responde
nt™s employees represented 
by the Teamsters Union at the Stockton facility voted to go on 
strike against Respondent.  On
 May 19, the Teamsters Union 
set up a picket line at Respond
ent™s Stockton facility.  Wood 
assigned transportation drivers, in reverse order of seniority, 
from the West Sacramento facility, to make trips to the Stock-
ton facility.  These assignments caused the drivers to cross the 
Teamsters Union™s picket line.   
The Teamsters Union™s strike 
was a subject of discussion 
among the drivers in West Sacramento.  Chris Dugan, the first 
employee assigned to drive to 
the Stockton facility, expressed 
opposition to the strike.  Gould expressed sympathy for the 
striking employees.  On May 
19, Gould called Dugan a ﬁscabﬂ 
because Dugan expressed a strong desire to cross the picket 
line.  At that time neither Dugan or any other employee had 
crossed the Teamsters picket line.  On May 20, as Dugan was 
preparing his trailer to go out on his route, Gould asked Dugan 
whether Dugan was going to cross the picket line.  Dugan an-
swered that he was going to do so because that was his job.  
Gould answered, ﬁOh, that™s bullshit.ﬂ  That same morning, 
while both drivers while driving on the highway, they spoke on 
their radios.  Dugan tried to e
xplain his position regarding the 
strike and picket line but Gould s
hut off his radio and refused to 
talk to Dugan.  At the end of the day, Dugan asked Gould if 
Gould was angry and Gould answered, ﬁyesﬂ and walked away.  

Gould called Dugan a scab again that day. 
On the following day, May 21
, as Dugan and employee Greg 
Reyes were clocking in for work, 
Gould stated, ﬁOh, here™s the company™s favorite scabs.ﬂ  That same day, Dugan informed 

Supervisor Wood that Gould ha
d called him a scab on several 
occasions and that he was going to tell Gould to ﬁknock it off 
and just leave [Dugan] alone and not harass [Dugan] anymore.ﬂ  
Wood told Dugan not to do anything and that Wood would take 
care of the matter.     
Wood reported Dugan™s complaint to LaCross, the human 
resources manager.  LaCross to
ld Wood to investigate the mat-
ter.  Wood reported back that Reyes said that Gould had called 

him and Dugan scabs.  Further, Gould admitted to Wood that 
he had called the two employee
s scabs, although Gould stated 
that he used the word ﬁscabﬂ in a joking manner.  Wood told 

Gould that tensions were high and that Dugan had not consid-ered the remarks to have been made in a joking manner.  La-

Cross prepared a written warning slip and had Wood issue the 
                                                          
 2 Respondent™s rule states:   
Nor-Cal Beverage Co., has zero tolerance for harassment.  Based 
upon race, color, religion, sexual 
preference, national origin, marital 
status, physical disability, age or any other protected status categories 
and conditions.  If you believe that you are involved in any type of 
harassment by a co-worker, customer or management employee you 
should report this to your supervisor or the Human Resources Director 
immediately.  If it is determined that harassment has occurred, appro-
priate discipline will be imposed.  Our work place is for work and it is 
our goal to provide a work place fr
ee from tension caused by harass-
ment. 
3 I need not and do not credit G
ould™s testimony that Wood implied 
that Respondent would retaliate 
against Gould™s union activities. 
 NOR-CAL BEVERAGE CO. 615warning to Gould on May 21.  Wood credibly testified that he 
gave Gould a warning so that the conflict between Gould and 
Dugan did not rise to a fight or 
violence.  Wood testified that he 
gave a written warning rather than an oral warning in order to 
impress on Gould the seriousness of the matter.
4  After the 
written warning, there were no further incidents between the 
two employees.
5  Gould also drove through the Teamsters 
picket line when he was 
given a Stockton assignment. 
B. Conclusions 
1. The 8(a)(3) allegation 
In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board 
announced the following causation test in all cases alleging 
violations of Section 8(a)(3) or violations of Section 8(a)(1) 
turning on employer motivation.  First, the General Counsel 
must make a prima facie showing sufficient to support the in-
ference that protected conduct wa
s a ﬁmotivating factorﬂ in the 
employer™s decision.  On such 
a showing, the burden shifts to 
the employer to demonstrate th
at the same action would have taken place even in the absence 
of the protected conduct.  The 
United States Supreme Court approved and adopted the 
Board™s Wright Line test in NLRB v. Transportation Manage-ment Corp., 462 U.S. 393, 399Œ403 (1983). In 
Manno Electric, 321 NLRB 278, 280 at fn. 12 (1996), the Board restated the test 

as follows: The General Counsel has the burden to persuade that antiunion sentiment was a s
ubstantial or motivating factor 
in the challenged employer deci
sion.  The burden of persuasion 
then shifts to the employer to 
prove its affirmative defense that 
it would have taken the same act
ion even if the employees had 
not engaged in protected activity.  
For the following reasons, I find that General Counsel has 
not even made a prima facie showing that Respondent issued 

the warning to Gould because of his union activities in viola-
tion of Section 8(a)(3).  The 
General Counsel has established 
that Respondent, through its supervisors had knowledge of Gould™s union activities.  On March 10 and 11, Gould acted as 
an observer for the Union.  On March 11, Grant Deary muttered 
a curse as Gould, another ILWU observer and an ILWU repre-
sentative left the election area.  However, the Employer did 
take Gould™s complaint about Grant Deary seriously, even 
though Grant Deary was a co-owner of the Company.  LaCross, 
the human resources manager, di
rected that Gould™s complaint 
be written up and investigat
ed under the Employer™s anti-
harassment policy.  Respondent 
dropped the matter only after 
Gould told Wood, his supervisor, that Gould did not wish to 
pursue the matter.  
The timing of the warning does not lend itself to an inference 
that the warning was based on activities related to the ILWU 
campaign.  The election was over 2 months prior to the warn-
ing.  Respondent was pleased with the election results.  In May, 
the only labor dispute involving 
employees of Respondent was 
at the Stockton facility.  Res
pondent was concerned with the 
labor dispute involving the Teamsters Union™s strike at the 
Stockton facility.  Although there is no evidence that any West 
Sacramento employee refused to cross the picket line at Stock-
                                                          
 4 I do not credit Gould™s testimony that Wood threatened to dis-
charge Gould if Dugan felt harassed by any further comments from 
Gould. 
5 Gould™s union representative was present when Wood gave Gould 
the written warning. 
ton, it is undisputed that employee Chris Dugan reported to 
Wood that Gould had called him a scab on more than one occa-
sion.  Wood told Dugan not to discuss the matter with Gould 
and that Wood would take care of the matter.  Wood spoke to 
Reyes and Gould.  Employee 
Reyes confirmed Dugan™s re-
marks and Gould did not deny doing so.  LaCross and Wood 

acted swiftly and decisively. 
 Following Respondent™s policy 
against harassment, Wood issued 
a written warning as a precau-
tionary measure.  He didn™t want
 a physical confrontation be-
tween Gould and Dugan and he wanted to show that he was 

serious.   
The evidence shows that Respondent has maintained its anti-
harassment policy and has enforced
 that policy in the past. The 
evidence revealed that within the prior year, LaCross had en-

forced the antiharassment policy on four occasions.  Gould™s 
complaint following the representation election further shows 
how seriously Respondent treated
 its antiharassment policy. 
LaCross had an oral complaint against a co-owner of the Com-
pany, filed by a pro-ILWU employee, reduced to writing and 
investigated by the supervisor.  
In sum, I find that the writte
n warning given to Gould was 
motivated by Dugan™s complaint that Gould had called him a 
ﬁscabﬂ and not by Gould™s union activities.  There is simply no 
evidence to support the argument 
that Respondent™s justifica-
tion for the warning was a pretext.
  The more difficult question, 
is whether Gould was engaged in 
activities protected by Section 
7 of the Act when he called Dugan and Reyes scabs. 
2. The use of the term ﬁscabﬂ 
The General Counsel contends that the use of the term 
ﬁscabﬂ is protected by Section 7 of
 the Act.  In support of this 
argument the General Counsel cites the following excerpt from 
Linn v. Plant Guard Workers Local 114
, 383 U.S. 53, 58 
(1966):  Labor disputes are ordinarily
 heated affairs: the lan-
guage that is commonplace there might well be deemed 
actionable per se in some stat
e jurisdictions.  Indeed, rep-
resentation elections are frequently characterized by bitter 
and extreme charges, coun
tercharges, unfounded rumors, 
vituperations, personal accusa
tions, misrepresentations, 
and distortions.  Both labor and management often speak 
bluntly and recklessly, embellishing their respective posi-
tions with impre
catory language.  
 The Supreme Court went on 
to state at pages 60Œ61: 
 We note that the Board has given frequent considera-
tion to the type of statements circulated during labor con-

troversies, and that it has allowed wide latitude to the 
competing parties . . . Likewise, in a number of cases, the Board has concluded that such epithets such as ﬁscab,ﬂ 
ﬁunfair,ﬂ and ﬁliarﬂ are co
mmonplace in these struggles 
and are not so indefensible as to remove them from the 
protection of Section 7, even though the statements are er-
roneous and defame one of the parties to the dispute. 
 In a later case, 
Letter Carriers v. Austin
, 418 U.S. 264 
(1974), the Supreme Court held 
that the protection of free 
speech is not limited to representation campaigns.  ﬁWhether 
the goal is merely to strengthen or preserve the union™s major-
ity, or is to achieve 100% empl
oyee membership . . . these or-
ganizing efforts are equally entitle
d to the protection of Section 7 and Section 1.ﬂ  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 616The General Counsel also cites 
Escanaba Paper Co.
, 314 NLRB 732 (1994), involving an employer™s attempt to ban 
union insignia encouraging solidarity with respect to the em-
ployer™s bargaining tactics.  In 
Escanaba, the employer argued 
that the employees™ messages contributed to a hostile atmos-
phere in the plant between ma
nagement and the employees.  
The Board rejected the employ
er™s defense as ﬁunsupported 
subjective impressions.ﬂ  The Board concluded that as a practi-
cal matter the employer did not prove that the union insignia 
ﬁhindered production, caused disciplinary problems in the 
plant, or had any other consequences that would constitute 
special circumstances under settled precedent.ﬂ  314 NLRB at 
734Œ735. These cases cited by the Gene
ral Counsel do not establish 
that an employee calling another 
employee a scab is engaged in 
activity protected by the Act.  Rather, these cases hold that an 

employee engaged in section 7 act
ivity, such as organizing or 
striking, does not lose the prot
ection of the Act by using the 
word ﬁscabﬂ or other language which might be offensive in 
another context.  The cases protecting the wearing of union 
insignia do not establish a right of an employee to call another 
employee a ﬁscabﬂ or any other name.  Rather, these cases es-
tablish the right of employees to wear union insignia at work 
absent special circumstances that outweigh the employees Sec-
tion 7 rights.  See, e.g., 
Republic Aviation Corp. v. NLRB
, 324 
U.S. 793 (1945).  They do not establish the right of employees 

to confront fellow employees at work. 
Here, if Gould was engaged in
 protected activity by voicing 
his support of the Teamsters strike, Dugan was equally engaged 

in protected activity by voicing hi
s contrary opinion.  However, 
under Respondent™s established 
policy against harassment, 
designed to prevent violence in the workplace, neither em-ployee was entitled to harass the other.  Neither employee was 
entitled to disrupt the workplace.  Here, based on Dugan™s 
complaint, corroboration by Reye
s and an admission by Gould, 
Wood took what he believed were reasonable precautions under 
the antiharassment policy to prevent a physical confrontation 
between the two employees.   
Wood issued a warning to Gould but not to Dugan.  How-
ever, I find nothing unlawful in that decision.  Based on what 
he learned from Dugan and Reyes, Wood believed that Gould 
was the instigator of the dispute.  Wood found nothing contrary 
to that conclusion in his disc
ussion with Gould.  I do not find 
any unlawful discrimination in Wood™
s treatment of the matter.   
CONCLUSIONS OF 
LAW 1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The ILWU is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent did not violate Section 8(a)(3) and (1) of the 
Act as alleged in the complaint.   
[Recommended Order for dismissal omitted from publica-
tion.] 
  